Exhibit 99.1 Filed by Indiana Community Bancorp Pursuant to Rule 425 under the SecuritiesAct of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Indiana Community Bancorp Commission File No. 000-18847 Indiana Community Bancorp NEWS RELEASE For Immediate Release April 30, 2012 Contacts: John K. Keach, Jr. Mark T. Gorski Chairman Executive Vice President Chief Executive Officer Chief Financial Officer (812) 373-7816 (812) 373-7379 INDIANA COMMUNITY BANCORP ANNOUNCES FIRST QUARTER RESULTS (Columbus, In) – Indiana Community Bancorp (the "Company") (NASDAQ: INCB), the holding company of Indiana Bank and Trust Company of Columbus, Indiana (the “Bank”), today announced a net loss for the first quarter of $2.6 million or $(0.87) diluted loss per common share compared to net income of $1.3 million or $0.31 diluted earnings per common share for the same period last year.The net loss for the quarter was due primarily to a $7.7 million provision for loan losses which resulted from net charge offs during the quarter of $4.6 million and a specific reserve of $3.1 million related to a commercial relationship where fraud was discovered during the quarter.A portion of the charge offs during the quarter were related to the transfer to the held for sale category of certain special loans being monitored for purposes of determining adjustments to the exchange ratio in the merger of the Company with Old National Bancorp (the “Special Loans”).In addition, the Company incurred $502,000 in merger related expenses during the quarter – primarily professional fees.Total portfolio loans decreased $25.8 million for the quarter while total retail deposits decreased $13.2 million for the quarter. Balance Sheet Total assets were $968.8 million as of March 31, 2012, a decrease of $15.8 million from December 31, 2011. Total loans decreased $25.8 million for the quarter.Commercial and commercial mortgage loans decreased $19.4 million for the quarter as commercial relationship managers have been focused on communication of the announced merger to existing clients and on activities designed to reduce balances of special loans identified in the merger agreement.Transfers of special loans to the held for sale category totaled $9.0 million for the quarter.Of this $9.0 million, $1.2 million was sold during the first quarter of 2012.Residential mortgage loans and consumer loans decreased $6.3 million for the quarter.Demand for home equity and second mortgage loans remains soft within the Bank’s market footprint.Total retail deposits decreased $13.2 million for the quarter.The decrease in retail deposits for the quarter was primarily due to a decrease in public fund transaction deposits of $34 million and a decrease in certificates of deposit of $11.3 million for the quarter.The decreases have been partially offset by an increase in consumer and commercial demand and interest bearing transaction accounts which have increased $32.1 million for the quarter. *****MORE***** Indiana Community Bancorp First Quarter Results Page 2 Asset Quality The provision for loan losses totaled $7.7 million for the quarter compared to $1.6 million for the same quarter in 2011.Net charge offs were $4.6 million for the 2012 quarter, compared to $1.0 million for the last quarter in 2011.The allowance for loan losses increased $3.2 million for the year to $18.1 million at March 31, 2012.The ratio of the allowance for loan losses to total loans was 2.66% at March 31, 2012 compared to 2.12% at December 31, 2011.The Company’s nonperforming assets decreased $3.7 million quarter and the ratio of nonperforming assets to total assets was 4.04% at March 31, 2012 compared to 4.35% at December 31, 2011.Late in March 2012,the Company made the decision to pursue the sale of certain Special Loans with balances totaling $9.0 million.The Special Loans that were identified for sale were written down to fair value upon transfer to loans held for sale. The charge to the allowance balance upon transfer to the held for sale category was $2.7 million.In addition, at the end of the quarter, the Company was informed by one of its largest customers that fraudulent financial information and borrowing base certificates had been provided to the Company throughout 2011.While the investigation is still ongoing, the Company was able to obtain updated information regarding the collateral securing this loan prepared by a third party.Based on this information, the Company recorded a specific reserve of $3.1 million to recognize the collateral shortfall on this loan. Net Interest Income Net interest income decreased $410,000 or 4.8% for the quarter.Net interest margin was 3.80% for the quarter.Net interest margin improved 10 basis points in the first quarter when compared to the fourth quarter of 2011 as a result of the continued reduction in deposit funding cost based on reductions in higher cost certificates of deposit and public fund interest bearing accounts.Despite the improvement in net interest margin for the quarter, net interest income decreased due to the decrease in interest earning assets. Non Interest Income Non interest income increased $527,000 to $2.9 million for the quarter.Service fees on deposits increased $48,000 or 3.5% for the quarter due to an increase in interchange fees and commercial service charges.Gain on sale of loans increased $203,000 for the quarter due to increased mortgage origination volume.Miscellaneous income increased $464,000 for the quarter due primarily to a net loss on the writedown of other real estate of $387,000 which occurred in the first quarter of the prior year. Non Interest Expenses Non interest expenses increased $79,000 or 1.0% to $7.6 million for the quarter.Compensation and employee benefits expense was unchanged compared to the prior year.During the first quarter, the Company incurred $502,000 in merger related professional fees.This increase in expense for the quarter was offset by a decrease in FDIC insurance expense of $231,000 for the quarter and a decrease in marketing expense of $78,000 for the quarter. *****MORE***** Indiana Community Bancorp First Quarter Results Page 3 Acquisition Update In a press release dated January 25, 2012, Old National Bancorp announced its intent to acquire Indiana Community Bancorp in an all stock transaction.Under the terms of the merger agreement, which was approved by the boards of both companies, Indiana Community Bancorp shareholders will receive 1.90 shares of Old National Bancorp common stock for each share of Indiana Community Bancorp common stock held by them.As provided in the merger agreement, the exchange ratio is subject to certain adjustments (calculated prior to closing) under circumstances where the consolidated shareholders’ equity of Indiana Community Bancorp is below a specified amount, the loan delinquencies of Indiana Community Bancorp exceed a specified amount or the credit mark for certain “Special Loans” of Indiana Community Bancorp (as defined in the merger agreement) falls outside a specified range.Based upon current estimates, no adjustments to the 1.90 exchange ratio would be required as a result of the shareholders’ equity or delinquent loan levels.However, the credit mark for the Special Loans as determined under the merger agreement (and as adjusted for net charge-offs on those loans after December 31, 2011), was $36.792 million as of March 31, 2012.If the exchange ratio adjustment were measured as of March 31, 2012, this would have resulted in a reduction in the exchange ratio from 1.90 shares of Old National Bancorp common stock for each share of Indiana Community Bancorp common stock, to 1.8241 shares.It is important to note, however, that the exchange ratio may be adjusted up or down between March 31, 2012, and 10 days before the closing of the merger based on further changes in the credit mark for the Special Loans.The transaction is expected to close in the third quarter of 2012, subject to approval by federal and state regulatory authorities and Indiana Community Bancorp’s shareholders and the satisfaction of the closing conditions provided in the merger agreement. Indiana Community Bancorp is a bank holding company registered with the Board of Governors of the Federal Reserve System.Indiana Bank and Trust Company, its principal subsidiary, is an FDIC insured state chartered commercial bank.Indiana Bank and Trust Company was founded in 1908 and offers a wide range of consumer and commercial financial services through 20 branch offices in central and southeastern Indiana. Forward-Looking Statement This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include expressions such as “expects,” “intends,” “believes,” and “should,” which are necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented.Indiana Community Bancorp undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. The Company’s ability to predict future results involves a number of risks and uncertainties, some of which have been set forth in the Company’s most recent annual report on Form 10-K, which disclosures are incorporated by reference herein. ****MORE***** Indiana Community Bancorp First Quarter Results Page 4 INDIANA COMMUNITY BANCORP CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, Assets: Cash and due from banks $ $ Interest bearing demand deposits Federal funds sold Cash and cash equivalents Securities available for sale at fair value (amortized cost $170,846 and $178,300) Loans held for sale (fair value $10,676 and $6,617) Portfolio loans: Commercial and commercial mortgage loans Residential mortgage loans Second and home equity loans Other consumer loans Total portfolio loans Unearned income ) ) Allowance for loan losses ) ) Portfolio loans, net Premises and equipment Accrued interest receivable Other assets TOTAL ASSETS $ $ Liabilities and Shareholders’ Equity: Liabilities: Deposits: Demand $ $ Interest checking Savings Money market Certificates of deposits Retail deposits Public fund certificates Wholesale deposits Total deposits FHLB advances - - Short term borrowings - - Junior subordinated debt Other liabilities Total liabilities Commitments and Contingencies Shareholders' equity: No par preferred stock; Authorized:2,000,000 shares Issued and outstanding:21,500 and 21,500; Liquidation preference $1,000 per share No par common stock; Authorized: 15,000,000 shares Issued and outstanding: 3,420,879 and 3,422,379 Retained earnings, restricted Accumulated other comprehensive income/(loss), net Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ *****MORE***** Indiana Community Bancorp First Quarter Results Page 5 INDIANA COMMUNITY BANCORP CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share data) (unaudited) Three Months Ended March 31, Interest Income: Securities and interest bearing deposits $ $ Commercial and commercial mortgage loans Residential mortgage loans Second and home equity loans Other consumer loans Total interest income Interest Expense: Checking and savings accounts Money market accounts Certificates of deposit Total interest on retail deposits Public funds 1 7 Total interest on wholesale deposits 1 7 Total interest on deposits FHLB advances 2 Other borrowings 37 3 Junior subordinated debt 85 76 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non Interest Income: Gain on sale of loans Gain on securities - Other than temporary impairment losses - - Service fees on deposit accounts Loan servicing income, net of impairment Miscellaneous Total non interest income Non Interest Expenses: Compensation and employee benefits Occupancy and equipment Service bureau expense FDIC insurance expense Marketing Merger expenses - Miscellaneous Total non interest expenses Income (loss) before income taxes ) Income tax provision (credit) ) Net Income (loss) $ ) $ Basic earnings (loss) per common share $ ) $ Diluted earnings (loss) per common share $ ) $ Basic weighted average number of common shares Dilutive weighted average number of common shares Dividends per common share $ $ *****MORE***** Indiana Community Bancorp First Quarter Results Page 6 Supplemental Data: Three Months Ended (unaudited) March 31, Weighted average interest rate earned on total interest-earning assets % % Weighted average cost of total interest-bearing liabilities % % Interest rate spread during period % % Net interest margin (net interest income divided by average interest-earning assets on annualized basis) % % Total interest income divided by average Total assets (on annualized basis) % % Total interest expense divided by average total assets (on annualized basis) % % Net interest income divided by average total assets (on annualized basis) % % Return on assets (net income/(loss)divided by average total assets on annualized basis) -1.10 % % Return on equity (net income/(loss) divided by average total equity on annualized basis) -12.08 % % March 31, December 31, Book value per share outstanding $ $ Nonperforming Assets: Loans: Non-accrual $ $ Past due 90 days or more 87 87 Restructured Total nonperforming loans Real estate owned, net Other repossessed assets, net 0 2 Total Nonperforming Assets $ Nonperforming assets divided by total assets % % Nonperforming loans divided by total loans % % Balance in Allowance for Loan Losses $ $ Allowance for loan losses to total loans % % *****MORE***** Indiana Community Bancorp First Quarter Results Page 7 Additional Information for Shareholders In connection with the proposed merger between Old National Bancorp (“Old National”) and the Company, Old National will file with the Securities and Exchange Commission a Registration Statement on Form S-4 that will include a Proxy Statement of the Company and a Prospectus of Old National, as well as other relevant documents concerning the proposed transaction. Shareholders are urged to read the Registration Statement and the Proxy Statement/Prospectus regarding the merger when it becomes available and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they will contain important information. A free copy of the Proxy Statement/Prospectus, as well as other filings containing information about Old National and the Company, may be obtained at the SEC’s Internet site (http://www.sec.gov). You will also be able to obtain these documents, free of charge, from Old National at www.oldnational.com under the tab “Investor Relations” and then under the heading “Financial Information” or from the Company by accessing the Company’s website at www.myindianabank.com under the tab “Shareholder Relations” and then under the heading “Documents.” Old National and the Company and certain of their directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in connection with the proposed merger.Information about the directors and executive officers of Old National is set forth in the proxy statement for Old National’s 2012 annual meeting of shareholders, as filed with the SEC on a Schedule 14A on March 14, 2012.Information about the directors and executive officers of the Company is set forth in Item 12 of the Company’s Form 10-K for its fiscal year ended December 31, 2011, as filed with the SEC on March 15, 2012.Additional information regarding the interests of those participants and other persons who may be deemed participants in the transaction may be obtained by reading the Proxy Statement/Prospectus regarding the proposed merger when it becomes available.Free copies of this document may be obtained as described in the preceding paragraph. *****END *****
